Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 1 of 28 Page ID #:17




                             EXHIBIT A
     Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 2 of 28 Page ID #:18


                                                                                        COPY

              1   Kevin T. Barnes, Esq. (#138477)                                              CONFONant0 COY
                  Gregg Lander, Esq. (4194018)                                                   ORIGINAL FILED
              2   LAW OFFICES Of KEVIN T. BARNES                                              Superior Court of Caine        lip
                  1635 Pontius Avenue, Second Floor
                                                                                                    .
                                                                                                 co ;mu rf I re Arrirl-.

              3   Los Angeles, CA 90025-3361
                  Tel.: (323) 549-9100 / Fax:.(323) 549-0101                                            JAN 1 0 2019
              4   Email: Barneggitharnes.com
                                                                                          Masai R. tartar. Emotive attioanCle k onion
              5   Raphael A. Katri, Esq. (#221941)                                              8y: Rana Drew, Dept
                  LAW OFFICES OF RAPHAEL A. [(AIR.!
              6   8549 Wilshire Boulevard, Suite 200
                  Beverly Mills, CA 90211-3104
              7   Tel.: (310) 940-2034 / Fax: (310) 733-5644
                  Email: RKatri@socallaborlawyers.com
              8
                  Attorneys for Plaintiff ALLYZA CAHIL1G,
              9   on behalf of herself and all others similarly situated
          10                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
          I                                   FOR THE COUNTY OF LOS ANGELES
          12       ALLYZA CAHILIG, on behalf of                     MASS ACTION
                   herself and all others similarly situated,
          13
                           Plaintiffs,                              Case N°'      19STCV00676
          14                                                        COMPLAINT FOR;
                           V.
          /5                                                        I. FAILURE TO PROVIDE ALL PAID
                   IKEA U.S. RETAIL, LLC, a Virginia                    REST PERIODS
          16       limited liability company; and DOES 1            2. VIOLATIONS OF LABOR CODE §203;
                   to 100, iftclusive,                              3. DERIVATIVE FAILURE TO TANIELY
          17                                                            FURNISH ACCURATE ITEMIZED
                           Defendants.                          )       WAGE STATEMENTS;
          18                                                    )   4. INDEPENDENT FAILURE TO TIMELY
                                                                )       FURNISH ACCURATE ITEMIZED
          19                                                    )       WAGE STATEMENTS;
                                                                )   S. PENALTIES PURSUANT TO LABOR
          20                                                    )       COD4 §2699; AND
                                                                )   6. UNFAIR BUSINESS PRACTICES
          21                                                    )
                                                                )   DEMAND FOR JURY TRIAL
          22
          23             Plaint' ffALLYZA CAHILIG, an individual on behalf of herself and all others similarly
          24      situated (hereinafter collectively referred to as "Plaintiff?), hereby files this Complaint against
         25       Defendant IKEA U.S. RETAIL, LLC and DOES 1 to 100 (hereinafter collectively referred to as
         26       ")efendant?). Plaintiffs are informed and believe, and on the basis of that intimation and belief,
         27       allege as follows:
         28
   lantonsre
  lanai Man                                                                     -St
105PummAsost.
  tal4W
      oop,
                                       CABILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
  IWEOPPONta
ikuriftwitonai
          Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 3 of 28 Page ID #:19




                1                                                      I.
                2                                            INTRODUCTION

                3           1.      This is a civil action seeking recovery for Defendants' violations of the California
                4   Labor Code ("Labor Code"), California Business and Professions Code ("B&PC"), the

                5   applicable Wage Orders issued by the California Industrial Welfare Commission (hereinafter, th
                6   "IWC Waite Orders") and related common law principles.

                7           2.      Plaintiffs' action seeks monetary damages, including full restitution from
                    Defendants as a result of Defendants' unlawful, fraudulent and/or unfair business practices.
                9           3.      The acts complained of herein occurred, occur and will occur, at least in part,
             10     within the time period from four (4) years preceding the filing of the original Complaint herein,
             11     up to and through the time of trial for this matter although this should not automatically be
             12     considered the statute of limitations for any cause of action herein.
             13     RELEVANT JOB TITLES

             14             4.      For introductory and general information only (and not to be considered a

             15     proposed class definition), the relevant individuals in this action are Defendants' hourly-paid
            16      employees who were subjected to Defendants' policies and practices as described herein. Any
            17      differences in job activities between the different individuals in these positions were and are
            18      legally insignificant to the issues presented by this action.
            19      SUMMARY OF CLAIMS

            20             5.      With regard to Defendants' hourly-paid employees, Defendants have:
            21                     a. Failed to provide all paid rest periods;
            22                     b. Violated Labor Code §203;
            23                     c. Derivatively failed to timely furnish accurate itemized wage statements;
           24                      d. Independently failed to timely furnish accurate itemized wage statements;
           25                      e. Incurred penalties pursuant to Labor Code §§2698, et seq.; and
           26                      f. Conducted unfair business practices.
           27
           28
  IAA:Minya
  Dsra Dona
laiikrioroarm
   rarinaltm%                                                -2-
 IdakAnci.476

   ILL.1110/WWW,                      CAIIILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
  Kfun1144414
flimunaorelifitg
            Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 4 of 28 Page ID #:20




                  I
                 2                                                 PARTIES

                 3     PLAINTIFF ALLYZA CAHIL1G

                 4            6.      Plaintiff ALLYZA CAH1LIG is an individual over the age of eighteen (18) and is
                 5    now and/or at all times mentioned in this Complaint was a citizen of the State of California.
                 6            7.      Plaintiff ALLYZA CAHILIG worked for Defendants as an hourly-paid employee
                 7    from approximately August 2013 to August 25, 2018 in Carson, California, which is in Los
                      Angeles County, California.
                9             8.      Plaintiff ALLYZA CAH1LIG seeks recovery herein from Defendants because
              10      with regard to Plaintiff ALLYZA CAH1LIG, while acting for Defendants in her capacity as an
                 I    hourly-paid employee, Defendants have:
              12                     a. Failed to provide all paid rest periods;
              13                     b. Violated Labor Code §203;
              14                     c. Derivatively failed to timely furnish accurate itemized wage statements;
              15                     d. Independently failed to timely furnish accurate itemized wage statements;

              16                     e. Incurred penalties pursuant to Labor Code §§2698, et seq.; and

              17                     f. Conducted unfair business practices.
             18       DEFENDANT. IKEA U.S. RETAIL 1.1.0
              19             9.      Defendant IKEA U.S. RETAIL, LLC is now and/or at all times mentioned in this
             20       Complaint was a Virginia corporation and the owner and operator of an industry, business and/or
             21       facility licensed to do business and actually doing business in the State of California.
             22       DOES 1 TO 100. iNcLusivg

             23              10.     DOES 1 to 100, inclusive are now, and/or at all times mentioned in this
             24       Complaint were licensed to do business and/or actually doing business in California.
             25              11.     Plaintiffs do not know the true names or capacities, whether individual, partner or
             26       corporate, of DOES 1 to 100, inclusive and for that reason, DOES 1 to 100 are sued under such
             27       fictitious names pursuant to California Code of Civil Procedure ("CCP") §474.
            28
    Lve.tvincr
    :taw r 91E2.3
 asilarges Amu.
     Nrtmetmk                                                -3-
   lommers
      sizuria
  1 e..421,100:34.
  IQ. uz
                                        CAHILIG V. IKEA U.S. RETAIL, LLC COMPLAINT
fluaritrwreiumi
            Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 5 of 28 Page ID #:21




                    1            12.      Plaintiffs will seek leave of court to amend this Complaint to allege such names and
                2        capacities as soon as they are ascertained.
                3        ALL. DEFENDANTS

                4                13.      Defendants, and each of them, are now and/or at all times mentioned in this
                5        Complaint were in some manner legally responsible for the events, happenings and circumstances
                6        alleged in this Complaint.
                7                14.      Defendants, and each of them, proximately subjected Plaintiffs to the unlawful
                         practices, wrongs, complaints, injuries and/or damages alleged in this Complaint.
                9               15.       Defendants, and each of them, are now and/or at all times mentioned in this
              10         Complaint were the agents, servants and/or employees of some or all other Defendants, and vice-
              11         versa, and in doing the things alleged in this Complaint, Defendants are now and/or at all times
              12         mentioned in this Complaint were acting within the course and scope of that agency, servitude
              13         and/or employment.
              14                16.       Defendants, and each of them, are now and/or at all times mentioned in this
              15         Complaint were members of and/or engaged in a joint venture, partnership and common
             16          enterprise, and were acting within the course and scope of, and in pursuance of said joint
             17          venture, partnership and common enterprise.
             18                 17.     Defendants, and each of them, at all times mentioned in this Complaint concurred
             19          and contributed to the various acts and omissions of each and every one of the other Defendants
             20          in proximately causing the complaints, injuries and/or damages alleged in this Complaint.
             21                 18.     Defendants, and each of them, at all times mentioned in this Complaint approved
             22         of, condoned and/or otherwise ratified each and every one of the acts and/or omissions alleged in
            23          this Complaint.
            24                  19.     Defendants, and each of them, at all times mentioned in this Complaint aided and
            25          abetted the acts and omissions of each and every one of the other Defendants thereby
            26          proximately causing the damages alleged in this Complaint.
            27
            28          11/
   LeM011 ual
 tieltnrnAt-. au.
       implbui                                                    -4-
       kaual.5,1
      $0.1,1•51
       AliOnssu
  P111 a:Tr/NV.0
                                            CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
thrsolleeimus.4
           Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 6 of 28 Page ID #:22




              1

              2                                     JURISDICTION AND VENUE

              3           20.     The California Superior Court has jurisdiction in this matter due to Defendants'

              4    aforementioned violations of Cal ifomia statutory law and/or related common law principles.

              5           21.     The California Superior Court also has jurisdiction in this matter because both the

              6    individual and aggregate monetary damages and restitution sought herein exceed the minimal

              7   jurisdictional limits of the Superior Court and will be established at trial, according to proof.

                          22.     The California Superior Court also has jurisdiction in this matter because during

              9   their employment with Defendants, Plaintiff ALLYZA CAH1LIG and the members of the putative
           10     Classes herein were all California citizens. Further, there is no federal question at issue, as the issue
           11     herein are based solely on California statutes and law.
           12             23.     Venue is proper in Los Angeles County pursuant to CCP §395(a) and MP §395.5
           13     in that liability arose there because at least some of the transactions that are the subject matter of

           14     this Complaint occurred therein and/or each Defendant either is found, maintains offices, transact.

           15     business, and/or has an agent therein.

           16                                                        IV.

           17                                     CLASS ACTION ALLEGATIONS

           18             24.     CCP §382 provides in pertinent part: "... [W]hen the question is one of a common

           19     or general interest, of many persons, or when the parties are numerous, and it is impracticable to

           20     bring them all before the court, one or more may sue or defend for the benefit of all." Plaintiffs

           21     bring this suit as a class action pursuant to CCP §382.

           22            25.      The putative classes Plaintiffs will seek to certify are currently composed of and

           23     defined as follows:

           24                    a. All California citizens employed by Defendants as hourly-paid employees

           25                        during the appropriate time period who were subjected to Defendants' policie
           26                        and practices regarding providing all paid rest periods as specifically
           27                        described herein (hereinafter, the "Rest Period Class");

           28     /II
  lahv.1
  :111                                                     5
 latfameach
    .4)23:11.1
 in oVtiwsto                         CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
 1.1.1D.St.dni
Purriaassw.ra
             Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 7 of 28 Page ID #:23




                                       b. All formerly-employed California citizens employed by Defendants as hourly-
                   2                       paid employees during the appropriate time period who were subjected to
                   3                       Defendants' policies and practices regarding Labor Code §203 and the
                   4                       payment of final wages as specifically described herein (hereinafter, the "LC
                   5                       203 Class");
                  6                    c. All California citizens employed by Defendants as hourly-paid employees
                  7                        during the appropriate time period who were derivatively subjected to
                  8                        Defendants' policies and practices regarding itemized wage statements
                  9                        (hereinafter, the "Derivative Wage Statement Class");
               10                      d. All California citizens employed by Defendants as hourly-paid employees
                II                         during the appropriate time period who were independently subjected to
               12                         Defendants' policies and practices regarding itemized wage statements
               13                         (hereinafter, the "Independent Wage Statement Class");
               14                      e. All California citizens employed by Defendants as hourly-paid employees
               15                         during the appropriate time period regarding whom Defendants have engaged
               16                         in unlawful, unfair and/or fraudulent business acts or practices prohibited by
               17                         B&PC §17200, et seq. as specifically described herein (hereinafter, the
               18                         "17200 Class").
               19              26.    The Rest Period Class, LC 203 Class, Derivative Wage Statement Class,
              20       Independent Wage Statement Class, and 17200 Class are herein collectively referred to as the
              21       "Classes."
              22              27.     Throughout discovery in this litigation, Plaintiffs may find it appropriate and/or
              23       necessary to amend the definition of the Classes. Plaintiffs will formally define and designate a
              24       class definition at such time when Plaintiffs seek to certify the Classes alleged herein.
              25              28.     Numerositv (CCP_ §382):
              26                      a. The potential quantity of members of the Classes as defined is so numerous
             27                           tliat joinder of all members is unfeasible and impractical;
             28
   urnmaici
  Krklbr [WM
10}1.041.A13,41.
  541, 441.cut                                                 -6-
       Lt133161
  10.3.12j1•4011.1J                      CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
  kilIVI5411:01
tlansdlairviON
            Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 8 of 28 Page ID #:24




                   I                  b. The disposition of the claims of the members of the Classes through this class
                   2                      action will benefit both the parties and this Court;
                   3                  c. The quantity of members of the Classes is unknown to Plaintiffs at this time;

                                          however, it is estimated that the membership of the Classes numbers greater
                   5                      than 100 individuals; and
                   6                  d. The quantity and identity of such membership is readily ascertainable via
                   7                      inspection of Defendants' records.
                              29.     Superiority (CCP §382): The nature of this action and the nature of the laws

                   9   available to Plaintiffs make the use of the class action format particularly efficient and the
                 10    appropriate procedure to afford relief to Plaintiffs for the wrongs alleged herein, as follows:
               11                     a. California has a public policy which encourages the use of the class action
               12                         device;
               13                     b. By establishing a technique whereby the claims of many individuals can be
               14                         resolved at the same time, the class suit both eliminates the possibility of
               15                         repetitious litigation and provides small claimants with a method of obtaining
               16                         redress for claims which would otherwise be too small to warrant individual
               17                         litigation;
               18                     c. This case involves large corporate Defendants and a large number of
               19                         individual Class members with many relatively small claims and common
              20                          issues of law and fact;
             21                       d. If each individual member of the Classes was required to file an individual
             22                           lawsuit, the large corporate Defendants would necessarily gain an
             23                           unconscionable advantage because Defendants would be able to exploit and
             24                           overwhelm the limited resources of each individual member of the Classes
             25                           with Defendants' vastly superior financial and legal resources;
             26                       e. Requiring each individual member of the Classes to pursue an individual
             27                           remedy would also discourage the assertion of lawful claims by the members
             28                          of the Classes who would be disinclined to pursue an action against
  Lind%mac,
  Wu% 1,111.0.21
   SAMOA, 6,                                                  -7-
            ea
  haLlips Sil
    71:1130161
 Fell:WW1!
                                         CARTLIG V. IKEA U.S. RETAIL, [IC - COMPLAINT
El Imam= wen
             Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 9 of 28 Page ID #:25




                               Defendants because of an appreciable and justifiable fear of retaliation and
                2              permanent damage to their lives, careers and well-being;
                    3       f. Proof of a common business practice or factual pattern, of which the members
                4              of the Classes experienced, is representative of the Classes herein and will
                5              establish the right of each of the members of the Classes to recover on the
                6              causes of action alleged herein;
                7           g. Absent class treatment, the prosecution of separate actions by the individual
                8              members of the Classes, even if possible, would likely create:
                9              i)      a substantial risk of each individual plaintiff presenting in separate,
              10                       duplicative proceedings the same or essentially similar arguments and
              11                       evidence, including expert testimony;
              12               ii)    a multiplicity of trials conducted at enormous expense to both the
              13                       judicial system and the litigants;
              14               iii)    inconsistent or varying verdicts or adjudications with respect to the
              15                       individual members of the Classes against Defendants;
              16               iv)    potentially incompatible standards of conduct for Defendants; and
             17                v)     potentially incompatible legal determinations with respect to
             18                        individual members of the Classes which would, as a practical matter,
             19                        be dispositive of the interest of the other members of the Classes who
             20                       are not parties to the adjudications or which would substantially
             21                       impair or impede the ability of the members of the Classes to protect
             22                       their interests.
             23            h. The claims of the individual members of the Classes are not sufficiently large
             24                to warrant vigorous individual prosecution considering all of the concomitant
            25                 costs and expenses attendant thereto;
            26             i. Courts seeking to preserve efficiency and other benefits of class actions
            27                 routinely fashion methods to manage any individual questions; and
            28 ///
  Lasts-owe
 roma Moo
IRSPIcancinosn
   tulogRus                                                -8 -
  1.4SAMID.01
     MI:GUM
 1113.1121,110110
 Fej)71:1•11110
                              CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
           Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 10 of 28 Page ID #:26




                                       j. The Supreme Court of California urges trial courts, which have an obligation
                   2                       to consider the use of innovative procedural tools to certify a manageable
                   3                       class, to be procedurally innovative in managing class actions.
                   4           30.     Well-defined Community of Interest: Plaintiffs also meet the established

                   5    standards for class certification (see, e.g. Lockheed Martin Corp. v. Superior Court (2003) 29
                   6 Ca1.41h 1096), as follows:
                   7                  a. Typicality: The claims of Plaintiff ALLYZA CAHILIG are typical of the

                                          claims of all members of the Classes she seeks to represent because all
                9                         members of the Classes sustained injuries and damages arising out of
             10                           Defendants' common course of conduct in violation of law and the injuries
             11                           and damages of all members of the Classes were caused by Defendants'
             12                           wrongful conduct in violation of law, as alleged herein.
             13                       b. Adequacy: Plaintiff ALLYZA CAHILIG:
             14                           i)      is an adequate representative of the Classes she seeks to represent;
             15                           ii)     will fairly protect the interests of the members of the Classes;
             16                           iii)    has no interests antagonistic to the members of the Classes; and
             17                           iv)     will vigorously pursue this suit via attorneys who are competent,
             18                                   skilled and experienced in litigating matters of this type.
             19                       c. Predominant Common Questions of Law Or Fact: There are common
            20                            questions of law and/or fact as to the members of the Classes which
            21                            predominate over questions affecting only individual members of the Classes,
            22                            including, without limitation:
            23                            i)      Whether Defendants failed and continue to fail to provide all paid rest
            24                                    periods to the members of the Rest Period Class in violation of the
           25                                     Labor Code and Section 12 of the IWC Wage Orders;

            26                            ii)     Whether Defendants are liable pursuant to Labor Code §203 to the
           27                                    members of the LC 203 Class;
           28          111
   Imou.4:67
  Min', Dom
0.13fintstadow.,
                                                               -9-
  losAvroAr.4
    10216-all
                                         CARILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
  1.00211430101
laumennwanori
           Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 11 of 28 Page ID #:27




                   I                       iii)     Whether Defendants derivatively failed to timely furnish accurate,
               2                                    itemized and legal wage statements to the members of the Derivative
               3                                    Wage Statement Class;
               4                           iv)      Whether Defendants independently failed to timely furnish accurate,
               5                                    itemized and legal wage statements to the members of the Independent
               6                                    Wage Statement Class;
               7                           v)       Whether Defendants' conduct constitutes unfair competition within th
               8                                  meaning of B&PC §17200, et seq.;
               9                           vi)     Whether Defendants' conduct constitutes unfair business practices
             10                                   within the meaning of B&PC §17200, et seq.;
             11                            vii)   Whether the members of the Classes are entitled to compensatory
             12                                   damages, and if so, the means of measuring such damages;
             13                            viii) Whether the members of the Classes are entitled to injunctive relief;
             14                            ix)     Whether the members of the Classes are entitled to restitution; and
             15                            x)     Whether Defendants are liable for attorneys' fees and costs.
            16                 31.     Whether each member of the Classes might be required to ultimately justify an
            17         individual claim does not preclude maintenance of a class action (see, e.g. Collins v. Rocha
            18         (1972) 7 Ca1.3d 232, 238).
            19                                                          V.
            20                                               CAUSES OF ACTION
            21                                            FIRST CAUSE OF ACTION
            22                             FAILURE TO PROVIDE ALL PAID REST PERIODS
           23                                         (On Behalf of the Rest Period Class)
           24                                               (Against All Defendants)
           25                  32.     Plaintiffs incorporate by reference and reallege each and every one of the
           26          allegations contained in the preceding and foregoing paragraphs of this Complaint as if fully set
           27          forth herein.
           28 ///
    loptlinime
    WWII liana
 Iiiihressismar
    AnnirWm                                                     - 10 -
   hourevatiCh
      tirmaild
  .trvigotomtl
   voAums.14414
                                          CAIIILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
ttesia.aiwaraner
            Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 12 of 28 Page ID #:28




                    1            33.    Labor Code §226.7(b) provides that "An employer shall not require an employee
                    2    to work during a meal or rest or recovery period mandated pursuant to an applicable statute, or
                    3    applicable regulation, standard, or order of the Industrial Welfare Commission, the Occupational
                4        Safety and Health Standards Board, or the Division of Occupational Safety and Health."
                    5            34.    Labor Code §516 provides that the Industrial Welfare Commission "may adopt or
                6        amend working condition orders with respect to break periods, meal periods, and days of rest for
                7        any workers in California consistent with the health and welfare of those workers."
                8                35.    Section 12(A) of the IWC Wage Orderisa states: "Every employer shall authorize
                9        and permit all employees to take rest periods, which insofar as practicable shall be in the middle
              10         of each work period. The authorized rest period time shall be based on the total hours worked
              11        daily at the rate of ten (10) minutes net rest time per four (4) hours or major fraction thereof.
              12         However, a rest period need not be authorized for employees whose total daily work time is less
              13        than three and one-half (3 04) hours. Authorized rest period time shall be counted as hours
              14        worked for which there shall be no deduction from wages."
              15                36.     Section 12(0) of the MC Wage Order(s) states: "if an employer fails to provide
              16        an employee a rest period in accordance with the applicable provisions of this order, the
              17        employer shall pay the employee one (I) hour of pay at the employee's regular rate of
              18        compensation for each workday that the rest period is not provided."
              19                37.     Labor Code §204 establishes the fundamental right of all employees in the State
             20         of California to be paid wages, including straight time and overtime, in a timely fashion for their
             21         work.
             22                 38.    The members of the Rest Period Class sometimes worked over four (4) hours per
             23         shift. Further, the members of the Rest Period Class sometimes worked over six (6) hours per
             24         shift, and in some cases over ten (10) hours per shift.
             25                 39.    The members of the Rest Period Class were entitled to a rest period of not less
            26          than ten (10) minutes prior to exceeding four (4) hours of employment.
            27                  40.    Defendants' rest break policy states in pertinent part: "Each rest break is a full 10-
            28          minute rest break with 5 minutes for travel time to and from the department. ... All rest breaks
     LA.Owrire
     1030 Chao
 PASIVcrestUuer.
     Fatraskaam
    ludtwaralli
      VAISaY4
  TucaIMAM.
   rm.61EISI9agil
                                          CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
litcaaounausew
          Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 13 of 28 Page ID #:29




                  I    are taken in either the Staff Café or other designated non-work areas. You are required to stay on

                  2    the Premises during paid rest. breaks." (emphasis added).

                  3           41.     As such, the members of the Rest Period Class were not allowed to leave

                  4    Defendants' premises for their rest breaks, in violation of AUMISILES v ARM Security Servicesi

                  5   km (2016) 2 Ca1.5th 257, as Defendants failed to relinquish all control over how the members of

                  6    the Rest Period Class spent their rest breaks.

                  7           42.     As such, as a matter of Defendants established company policy, Defendants

                       failed to authorize and permit required rest periods established by Labor Code §226.7 and Labor

                  9   Code §516 and Section 12. of the IWC Wage Order(s).

                 10           43.     Pursuant to Section 12 of the IWC Wage Order(s1 and Labor Code §226.7(b)

         • II         which states "if an employer fails to provide an employee a meal or rest period in accordance

                 12   with an applicable order of the Industrial Welfare Commission, the employer shall pay the

                 13   employee one additional hour of pay at the employee's regular rate of compensation for each

                 14   work day that the meal or rest period is not provided," the members of the Rest Period Class are

                 15   entitled to damages in an amount equal to one (I) additional hour of pay at each employee's

             16       regular rate of compensation for each work day that the rest period was not so provided.

             17               44.     Pursuant to Labor Code §218.6 and CC §3287, the members of the Rest Period

             18       Class seek recovery of pre-judgment interest on all amounts recovered herein.

             19                                        SECOND CAUSE OF ACTION

             20                                   VIOLATIONS OF LABOR CODE §203
             21                                        (On Behalf of the LC 203 Class)
            22                                             (Against All Defendants)
            23               45.      Plaintiffs incorporate by reference and reallege each and every one of the

            24        allegations contained in the preceding and foregoing paragraphs of this Complaint as if fully set

            25        forth herein.

            26               46.      Labor Code §203 provides that if an employer willfully fails to pay, without

            27        abatement or reduction, in accordance with Labor Code §§201 and 202, any wages of an

            28        employee who is discharged or who quits, the wages of the employee shall continue at the same
  1...Sus ur
  Mod nem
routers 'Arum
  Illarballa •                                                - 12 -
  Louvain CA
    =VIM
 lualin MOM                              CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
 FAN memo'
nawyammos..F4
          Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 14 of 28 Page ID #:30




                 1    rate, for up to thirty (30) days from the due date thereof; until paid or until an action therefore is
                 2    commenced.
                 3           47.     The members of the LC 203 Class are no longer employed by Defendants as they
                 4    were either discharged from or quit Defendants' employ.
                 5           48.     Defendants had a consistent and uniform policy, practice and procedure of

                 6    willfully failing to pay the earned wages of Defendants' former employees, according to

                 7    amendment or proof.
                 8           49.     Defendants willfully failed to pay the members of the LC 203 Class their entire
                 9    wages due and owing at the time of their termination or within seventy-two (72) hours of their
            10       resignation, and failed to pay those sums for up to thirty (30) days thereafter.
            11               50.     Defendants' willful failure to pay wages to the members of the LC 203 Class
            12        violates Labor Code §203 because Defendants knew or should have known wages were due to
            13       the members of the LC 203 Class, but Defendants failed to pay them.
            14               51.     Thus, the members of the LC 203 Class are entitled to recovery pursuant to Labor
            15       Code §203.
            16                                          THIRD CAUSE OF ACTION
            17                                    DERIVATIVE FAILURE TO TIMELY
            18                        FURNISH ACCURATE ITEMIZED WAGE STATEMENTS
            19                             (On Behalf of the Derivative Wage Statement Class)
           20                52.     Plaintiffs incorporate by reference and reallege each and every one of the
           21        allegations contained in the preceding and foregoing paragraphs of this Complaint as if fully set
           22        forth herein.
           23                53.     Labor Code §226(a) states in pertinent part: "Every employer shall, semimonthly
           24        or at the time of each payment of wages, furnish each of his or her employees, either as a
           25        detachable part of the check, draft, or voucher paying the employee's wages, or separately when
           26        wages are paid by personal check or cash, an accurate itemized statement in writing showing (1)
          27         gross wages earned, (2) total hours worked by the employee... (4) all deductions... (5) net wages
          28         earned, (6) the inclusive dates of the period for which the employee is paid... (8) the name and
 learVanut

  *ffieulu...4                                                - 13 -
 lumongal
   rudi.n4
    Apitaztlin                          CAHILIG V. IKEA 11.S. RETAIL, LLC - COMPLAINT
 FullMUM.*
Ummidummwm
            Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 15 of 28 Page ID #:31




                   1    address of the legal entity that is the employer, and (9) all applicable hourly rates in effect during

                 2      each the pay period and the corresponding number of hours worked at each hourly rate by the
                 3
                 4              54.    Furthcr, the !WC Waite Orders §7(A) states in pertinent part: "(A) Every

                 5      employer shall keep accurate information with respect to each employee including the following:

                 6     (3) Time records showing when the employee begins and ends each work period. Meal periods,

                 7     split shift intervals, and total daily hours worked shall also be recorded.. .(5) Total hours worked

                 8      in the payroll period and applicable rates of pay...."

                 9             55.     Therefore, pursuant to Labor Code §226(a) and the !WC Wage Orders §7(A),

          - 10         California employers are required to maintain accurate records pertaining to the total hours

               11      worked for Defendants by the members of the Derivative Wage Statement Class, including but

               12      not limited to, beginning and ending of each work period, meal period and split shift interval, the
               13      total daily hours worked, and the total hours worked per pay period and applicable rates of pay.

               14              56.     As a pattern and practice, in violation of Labor Code §226(a) and the IWC Wane

              15       Orders §7(A), Defendants did not and still do not furnish each of the members of the Derivative

              16       Wage Statement Class with an accurate itemized statement in writing showing (I) gross wages

              17       earned, (2) total hours worked by the employee, (3) all deductions, (4) net wages earned and/or

              18       (5) all applicable hourly rates in effect during each respective pay period and the corresponding
              19       number of hours worked at each hourly rate by each respective individual.
              20               57.     As set forth herein in prior causes of action, Defendants allegedly failed to pay th
              21       members of the Derivative Wage Statement Class all wages due and owing.

              22               58.     As a derivative result of this failure to pay wages and as a pattern and practice in
              23       violation of Labor Code §226(a) and the IWC Wage Orders §7(A), Defendants did not and do
              24       not maintain accurate records pertaining to the total hours worked for Defendants by the
              25       members of the Derivative Wage Statement Class, including but not limited to, beginning and

              26       ending of each work period, meal period interval, all rest period hours worked and rest period
              27       premiums paid, total daily hours worked, total hours worked per pay period, and the applicable
             28        rates of pay.
  ICMADW,43
rankiNTIsILME41:
   Mrimatioe                                                   - 14 -
  Ire/WRLACK
    1404111
                                          CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
 vatnnmaies
Ebra341,4111.1rime
           Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 16 of 28 Page ID #:32




                               59.    As of January 1,2013, S13 1255 amended Labor Code §226 to clarify that an

                   2   employee suffers injury if the employer fails to provide accurate and complete information as
                   3   required by any one or more items listed in Labor Code §226(a)(1)-(9) and the employee cannot
                   4   promptly and easily ascertain requisite information without reference to other documents or

                   5 information.
                   6           60.    Here, the members of Derivative Wage Statement Class suffered injury because,
                   7   due to Defendant? failure to pay all wages due and owing, Defendants derivatively failed to

                   8   provide accurate and complete information as required by one or more items listed in Labor
                   9   Code §226(a)(1)-(9).
                10             61.    In addition, the members of the Derivative Wage Statement Class have suffered
                11     injury as a result of Defendants' failure to maintain accurate records for the members of the
                12     Derivative Wage Statement Class in that the members of the Derivative Wage Statement Class
                13     were not timely provided written accurate itemized statements showing all requisite information,
                14     including but not limited to total hours worked by the employee, net wages earned and all
                15     applicable hourly rates in effect during the pay period and the corresponding number of hours
                16     worked at each hourly rate, in violation of Labor Code §226 and the 1WC Wage Orders §7(A),
                17     such that the members of the Derivative Wage Statement Class were misled by Defendants as to
                18     the correct information regarding various items, including but not limited to. total hours worked
                19     by the employee, net wages earned and all applicable hourly rates in effect during the pay period
               20      and the corresponding number of hours worked at each hourly rate.
               21             62.     The actual injuries suffered by the members of the Derivative Wage Statement
               22      Class as a result of Defendants' knowing and intentional failure to maintain accurate records for
               23      the members of the Derivative Wage Statement Class include but are not limited to:
               24                     a. Confusion over whether they received all wages owed them by Defendants;
               25                     b. The difficulty and expense of attempting to reconstruct time and pay records;
              26                     c. Being forced to engage in mathematical computations to analyze whether
              27                         Defendants' wages in fact compensated for all hours worked;
              28
  PAO MIMI,
  16wIlestae
 PAILUssat war.
   Acnowl• I •                                                       - 15 -
    Lae AAA:11.01,
      1413.17v1
   113.V..1).10                          CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
   Pt& ‘11233544410:
Itrmausinisomme.
          Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 17 of 28 Page ID #:33




                I                  d. The inability to accurately calculate wage rates complicated by the fact that

               2                       wage statement information required by Labor Code §226 is missing;

               3                   e. That such practice prevents the members of the Derivative Wage Statement

               4                       Class from being able to effectively challenge information on their wage

               5                       statements; and/or

               6                   f. The difficulty and expense of filing and maintaining this lawsuit, and the

               7                       discovery required to collect and analyze the very information that California

               8                       law requires.

               9            63.    Pursuant to Labor Code §226(e), the members of the Derivative Wage Statement

             10     Class are entitled to fifty dollars ($50.00) per employee for the initial pay period in which a

             11     violation hereunder occurs and one hundred dollars ($100.00) per employee for each violation in

             12     a subsequent pay period, not exceeding an aggregate penalty of four thousand dollars

             13 ($4,000.00).

             14             64.    Pursuant to Labor Code §226(g), the currently-employed members of the

             15     Derivative Wage Statement Class are entitled to injunctive relief to ensure Defendants'

             16     compliance with Labor Code §226.

             17            65.     Pursuant to Labor Code §226(e) and/or §226(g), the members of the Derivative

             18     Wage Statement Class are also entitled to an award of costs and reasonable attorneys' fees.

             19                                     FOURTH CAUSE OF ACTION
             20                               LNDEPENDENT FAILURE TO TIMELY
            21                      FURNISH ACCURATE ITEMIZED WAGE STATEMENTS
            22                          (On Behalf of the Independent Wage Statement Class)

            23                                          (Against All Defendants)
            24             66.     Plaintiffs incorporate by reference and reallege each and every one of the
            25      allegations contained in the preceding and foregoing paragraphs of this Complaint as if fully set

            26 forth herein.

            27             67.     Labor Code §226(a) states in pertinent part: "Every employer shall, semimonthly

            28      or at the time of each payment of wages, furnish each of his or her employees, either as a

  lamiT rixon
    nwintAvirit.
     reiairm                                               - 16 -
  1.9b10412
                                      CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
  Ea Or ofnal.4
P 0011,1AMOJEHLII
        Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 18 of 28 Page ID #:34




                   detachable part of the check, draft, or voucher paying the employee's wages, or separately when

               2   wages arc paid by personal check or cash, an accurate itemized statement in writing showing (I)

               3   gross wages earned, (2) total hours worked by the employee, except for any employee whose

               4   compensation is solely based on a salary and who is exempt from payment of overtime under

               5   subdivision (a) of Section 515 or any applicable order of the Industrial Welfare Commission, (3)

               6   the number of piece-rate units earned and any applicable piece rate if the employee is paid on a

               7   piece-rate basis, (4) all deductions, provided that all deductions made on written orders of the

               8   employee may be aggregated and shown as one item, (5) net wages earned, (6) the inclusive

               9   dates of the period for which the employee is paid, (7) the name of the employee and only the

            10     last four digits of his or her social security number or an employee identification number other
       - 11        than a social security number, (8) the name and address of the legal entity that is the employer

            12     and, if the employer is a farm labor contractor, as defined in subdivision (b) of Section 1682, the

            13     name and address of the legal entity that secured the services of the employer, and (9) all
            14     applicable hourly rates in effect during the pay period...".
           15             68.      As a pattern and practice, in violation of Labor Code §226(a), Defendants did not
           16      and still do not furnish each of the members of the Independent Wage Statement Class with an
           17      accurate itemized statement in writing showing the name and address of the legal entity that is

           18      the employer.
           19             69.      As of January 1,2013, SB 1255 amended Labor Cade §226 to clarify that an
           20      employee suffers injury if the employer fails to provide accurate and complete information as
           21      required by any one or more items listed in Labor Code §226(a)(1)-(9) and the employee cannot
           22      promptly and easily ascertain requisite information without reference to other documents or

           23      information.
           24             70.      Here, the members of Independent Wage Statement Class suffered injury because
           25      Defendants failed to provide accurate and complete information as required by one or more item
           26      listed in Labor Code §226(a)(1)-(9) and the Independent Wage Statement Class members could

           27      not and cannot promptly and easily ascertain requisite information without reference to other

           28      documents or information.

lalPiArnsAmaiL.
   SwumMat
                                                           - 17 -
  Ica/Quin"
                                      CAHIL1G V. IKEA U.S. RETAIL, LLC - COMPLAINT
„        mio
        nces.
           Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 19 of 28 Page ID #:35




                              71.     In addition, the members of the Independent Wage Statement Class have suffered

                  2   injury as a result of Defendants' failure to maintain accurate records for the members of the

                  3    Independent Wage Statement Class in that the members of the Independent Wage Statement
                  4   Class were not timely provided written accurate itemized statements showing all requisite

                  5   information, including but not limited to the name and address of the legal entity that is the
                  6   employer, in violation of Labor Code §226, such that the members of the Independent Wage
                  7   Statement Class were misled by Defendants as to the correct information regarding various
                  8   items, including but not limited to the name and address of the legal entity that is the employer.
                  9           72.    The actual injuries suffered by the members of the Independent Wage Statement
                      Class as a result of Defendants' knowing and intentional failure to maintain accurate records for
                11    the members of the Independent Wage Statement Class include but are not limited to:
                12                   • a. That such practice prevents the members of the Independent Wage Statement
               13                        Class from being able to effectively challenge information on their wage
               14                        statements; and/or
               15                    b. The difficulty and expense of filing and maintaining this lawsuit, and the
               16                        discovery required to collect and analyze the very information that California
               17                        law requires.

               18            73.     Pursuant to Labor Code §226(e), the members of the Independent Wage
               19     Statement Class are entitled to fifty dollars ($50.00) per employee for the initial pay period in
              20      which a violation hereunder occurs and one hundred dollars ($100.00) per employee for each
              21      violation in a subsequent pay period, not exceeding an aggregate penalty of four thousand dollars
              22 ($4,000.00).
              23             74.     Pursuant to Labor Code §226(g), the currently-employed members of the
              24      Independent Wage St/dement Class are entitled to injunctive relief to ensure Defendants'
              25      compliance with Labor Code §226.
             26              75.     Pursuant to Labor Code §226(e) and/or §226(g), the members of the Independent
             27       Wage Statement Class are also entitled to an award of costs and reasonable attorneys' fees.
             28 ///
    1.1.311111T3ur
    RIASIEDIOSI
 INISRWALVALIM
     :avail m                                                - 18 -
   Ira Maim CA
       971r..14rd
  114:41,13101E0                        CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
  I • .es Orgapal61
alt‘aininORMinot
        Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 20 of 28 Page ID #:36




                1                                     FIFTH CAUSE OF ACTION
                2                        PENALTIES PURSUANT TO LABOR CODE §2699

                3                               (On Behalf of the Aggrieved Employees)
                4                                       (Against AR Defendants)
                5           76.     Plaintiffs incorporate by reference and reallege each and every one of the

                6   allegations contained in the preceding and foregoing paragraphs of this Complaint as if fully set

                7   forth herein.

                8           77.     Pursuant to Labor Code §2699(a) (which provides that any provision of the Labor
                9   Code that provides for a civil penalty to be assessed and collected by the Labor and Workforce
             10     Development Agency ("LWDA") (or any of its departments, divisions, commissions, board
             11     agencies or employees), such civil penalties may, as an alternative, be recovered through a civil
             12     action brought by an aggrieved employee on behalf of himself or herself and other current or
             13     former employees) and Labor Code §2699(1) (which establishes a civil penalty for violations of
             14     all Libor Code provisions except those for which a civil penalty is specifically provided), the
             15     aggrieved employees seek recovery of all applicable civil penalties, as follows:
             16                     a. As applicable, for civil penalties under Labor Code §2699(t), for all violations
           17                          of the Labor Code except for those for which a civil penalty is specifically
           18                          provided, in the amount of one hundred dollars ($100.00) for each aggrieved
           19                          employee per pay period for the initial violation; and two hundred dollars
          20                           ($200.00) for each aggrieved employee per pay period for each subsequent
          21                           violation;
          22                        b. As applicable, for civil penalties under Labor Code §558 (in addition to and
          23                           entirely independent and apart from any other penalty provided in the Labor
          24                           Code), for violations of Labor Code §§1-556, in the amount of $50 for each
          25                           underpaid aggrieved employee for each pay period the aggrieved employee
          26                           was underpaid, and $100 for each subsequent violation for each underpaid
          27                           employee for each pay period for which the employee was underpaid;
          28
 ta4 Calm*
 IltP IK4m
MARTON AIIN
                                                            - 19 -
 "MAWR,' IA
   .01:04/4
In, 000,1.11+                         CAHILIG V. IICEA U.S. RETAIL, LLC - COMPLAINT
IViirMIMMPA
           Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 21 of 28 Page ID #:37




                     1     c. As applicable, for civil penalties under Labor Code §1197.1 (in addition to

                     2        and entirely independent and apart from any other penalty provided in the

                  3            Labor Code), for violations of Libor Code §§1194 and 1197, in the amount or

                 4            $100 for each underpaid aggrieved employee for each pay period the

                  5           aggrieved employee was intentionally underpaid, and $250 for each

                 6            subsequent violation for each underpaid aggrieved employees regardless of

                 7            whether the initial violation was intentionally committed;

                 8         d. As applicable, for civil penalties under Labor Code §210 (in addition to and

                              entirely independent and apart from any other penalty provided in the Labor
               10             Code), for each employee who is/was not paid wages in accordance with
               11             Labor Code §20l.3, 204, 204b, 204.1, 204.2,205, 205.5 and 1197.5) in the
               12             amount of a civil penalty of $100 for each aggrieved employee per pay period

               13             for each initial violation, and $200 for each aggrieved employee per pay
               14             period for each subsequent violation;

               15         e. As applicable, for civil penalties under Labor Code §226.3 (in addition to and
               16             entirely independent and apart from any other penalty provided in the Labor

              17              Code), for each violation of Labor Code §226(a), in the amount of $250 for
              18              each aggrieved employee per pay period for each violation and $1,000 for
              19              each aggrieved employee per pay period for each subsequent violation;
              20          f. As applicable, civil penalties under Labor Code §§203 and/or 256 (in addition

             21               to and entirely independent and apart from any other penalty provided in the
             22               Labor Code , for any aggrieved employee who was discharged or quit, and
             23              was not paid all earned wages at termination in accordance with Labor Code
             24              §§201, 201.1, 201.5,202, and 205.5, in the amount of a civil penalty of one
             25              day of pay, at the same rate, for each day that he or she was paid late, until
             26              payment was/is made, up to a maximum of thirty (30) days; and
             27           g. As applicable, any and all additional applicable civil penalties and sums as

             28              provided by the Labor Code and/or other relevant statutes.
   La. ri Pt spar
   k,ImTI4'
 !WILKE Awls%
    WilmaUm                                       -20 -
  ILEuvuaLC11.
     mr..4.1113
  1FL 11:313.4106
  Evailli$.114191
                             CAHIL1G V. IKEA U.S. RETAIL, LLC - COMPLAINT
11.610.‘wmax FL. F
       Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 22 of 28 Page ID #:38




                1           78.     In addition, Plaintiffs seek and are entitled to seventy-five percent (75%) of all

                2   penalties obtained under Labor Code §2699 to be allocated to the LWDA, for education of

                3   employers and employees about their rights and responsibilities under the Labor Code and

                4   twenty-five percent (25%) to the aggrieved employees.

                5           79.     Pursuant to I .ahor Code §218.6 and CC §3287, these aggrieved employees seek

                6   recovery of pre-judgment interest on all amounts recovered herein.

                7           80.     Further, Plaintiffs are entitled to recover reasonable attorneys' fees and costs

                8   pursuant to Labor Code §§2699(g)(1) and any other applicable statute.

            9               81.     Labor Code §2699.3(a) states in pertinent part: "A civil action by an aggrieved

           10       employee pursuant to subdivision (a) or (f) of Section 2699 alleging a violation of any provision

           11       listed in Section 2699.5 shall commence only after the following requirements have been met:

           12       (1) (A) The aggrieved employee or representative shall give written notice by online filing with

           13       the Labor and Workforce Development Agency and by certified mail to the employer of the

           14       specific provisions of this code alleged to have been violated, including the facts and theories to

           15       support the alleged violation."

           16               82.    Labor Code *2699.3(0(1) states in pertinent part: "A civil action by an aggrieved

           17       employee pursuant to subdivision (a) or (f) of Section 2699 alleging a violation of any provision

           18       other than those listed in Section 2699.5 or Division 5 (commencing with Section 6300) shall

          19        commence only after the following requirements have been met: (I) (A) The aggrieved

          20        employee or representative shall give written notice by online filing with the Labor and

          21        Workforce Development Agency and by certified mail to the employer of the specific provisions
          22        of this code alleged to have been violated, including the facts and theories to support the alleged

          23 violation."

          24               83.     Here, Plaintiffs' civil action alleges violations of provisions listed in Labor Code

          25        §2699.5 and violations of provisions other than those listed in Labor Code §2699.5. As such,

          26        Labor Code §2699.3(a) and §2699.3(c) apply to this action.

          27               84.     On November 2, 2018, Plaintiffs complied with Labor Code §2699.3(a) and

         28         Labor Code §2699.3(c) in that Plaintiffs gave written notice by online filing with the LWDA and
 Lo1 Whim
 QUIT Weis
WSTIrrol Maw,                                               - 21 -
 cm.vallra„Ca
  .1471J1111
   pailLIAM                           CAIIILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
rAtinInelliP1
          Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 23 of 28 Page ID #:39




                 1   by certified mail to Defendants of the specific provisions of the Labor Code alleged to have been
                2    violated, including the facts and theories to support the alleged violations. Attached hereto as
                3    Exhibit "1" is Plaintiffs' LWDA letter.
                4            85.     Labor Code §2699.3(a) further states in pertinent part: "(2)(A) The agency shall

                5    notify the employer and the aggrieved employee or representative by certified mail that it does

                6    not intend to investigate the alleged violation within 60calendar days of the postmark date of the
                7    notice received pursuant to paragraph (1). Upon receipt of that notice or if no notice is provided
                8    within 65 calendar days of the postmark date of the notice given pursuant to paragraph (I), the
                9    aggrieved employee may commence a civil action pursuant to Section 2699."
              10             86.     As of January 6, 2019 (65 calendar days after Plaintiffs' November 2, 2018
              11     LWDA letter was filed online), Plaintiffs had not received any notification that the LWDA
              12     intended to investigate the alleged violations. As such, Plaintiffs have complied with Labor Code
              13     §2699.3(a) and have been given authorization therefrom to commence a civil action which
              14     includes a cause of action pursuant to Labor Code §2699.
             15              87.     Further, as of December 5, 2018 (33 calendar days after Plaintiffs' November 2,
             16      2018 LWDA letter was mailed to Defendants via certified mail), Plaintiffs have not received
             17      from Defendants written notice by certified mail that the alleged violations have been cured,
             18      including a description of actions taken. As such, Plaintiffs have complied with Labor Code
             19      §2699.3(c) and have been given authorization therefrom to commence a civil action which
             20      includes a cause of action pursuant to Labor Code §299.
            21                                         SIXTH CAUSE OF ACTION
            22                                      UNFAIR BUSINESS PRACTICES
            23                                        (On Behalf of the 17200 Class)
            24                                            (Against All Defendants)
            25               88.     Plaintiffs incorporate by reference and reallege each and every one of the
            26       allegations contained in the preceding and foregoing paragraphs of this Complaint as if fully set
            27       forth herein.
            28 ///
      MonAP
  Wirt Mk=
Wilton a gam,.
   !Levert'EA                                                 -22 -
  Larktrum CA
    iatlfaia
 tia.:&
      •1:n3e140.1
         _                              CAIIILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
 rAsvapiszotoi
Maaissum.•.
         Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 24 of 28 Page ID #:40




                  1           89.     B&PC §17200 provides in pertinent part "...[U]nfair competition shall mean and

                  2    include any unlawful, unfair or fraudulent business act...".

                  3           90.     B&PC §17205 provides that unless otherwise expressly provided, the remedies or

                  4   penalties provided for unfair competition "are cumulative to each other and to the remedies or

                  5   penalties available under all other laws of this state."

                  6           91.     B&PC §17204 provides that an action for any relief from unfair competition may

                  7   be prosecuted by any person who has suffered injury in fact and has lost money or property as a

                 8    result of such unfair competition.

                 9            92.     Defendants have engaged in unlawful, unfair and fraudulent business acts or

             10       practices prohibited by B&PC §17200, including those set forth in the preceding and foregoing

             11       paragraphs of the complaint, thereby depriving the members of the 17200 Class of the minimum

                 12   working standards and conditions due to them under the Labor Code andlor the 1WC Wage

             13       Orders, as specifically described herein.

             14               93.    Defendants have engaged in unfair business practices in California by practicing,

             15       employing and utilizing the employment practices outlined in the preceding paragraphs,

             16       specifically, by requiring employees to perform the labor services complained of herein without

             17       the requisite compensation.

             18               94.    Defendants' use of such practices constitutes an unfair business practice, unfair
             19       competition and provides an unfair advantage over Defendants' competitors.

             20              95.     Plaintiffs have suffered injury in fact and have lost money or property as a result
            21        of such unfair competition.

            22               96.     Plaintiffs seek full restitution from Defendants, as necessary and according to

            23        proof, to restore any and all monies withheld, acquired and/or converted by Defendants by mean.
            24        of the unfair practices complained of herein.

            25               97.     Further, if Defendants are not enjoined from the conduct set forth above,
            26        Defendants will continue to practice, employ and utilize the employment practices outlined in th

            27        preceding paragraphs.

            28
  LOC.101.15te
   111:1la BMW
 INIRMIVOMME.
    %WOMEN                                                   -23 -
   leatemOSLCA.
      =1%11
  la4,101S1014                          CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
  FretitWACO
Ilwesiimmon•wo
        Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 25 of 28 Page ID #:41




                          98.    Therefore, Plaintiffs request that the Court issue a preliminary and permanent

              2    injunction prohibiting Defendants from engaging in the foregoing conduct.

              3           99.    Plaintiffs seek the appointment of a receiver, as necessary, to establish the total

             4    monetary relief sought from Defendants.

              5                                                    VI.

             6                                         PRAYER FOR RELIEF

              7   WHEREFORE, Plaintiffs pray:

             8           a.      That the Court issue an Order certifying the Classes herein, appointing all named

             9    Plaintiffs as representative of all others similarly situated, and appointing all law firms
            10    representing all named Plaintiffs as counsel for the members of the Classes;
            11    As to the First Cause of Action for Failure to Provide All Paid Rest Periods:

            12           b.      For one (1) hour of pay at the regular rate of compensation for each member of
            13    the Rest Period Class for each workday that a legal rest period was not provided;
            14           c.      For prejudgment interest as authorized by Labor Code §218.6 and CQ §3287;

            15    As to the Second Cause of Action for Violations of Labor Code 4203:

            16           d.      For recovery as authorized by Labor Code §203;

            17    As to the Third Cause of Action for Derivative Failure to Timely Furnish Accurate Itemized

            18    Wage Statements:

            19           e.      For recovery as authorized by Labor Code §226(e);
           20            F.      For an award of costs and reasonable attorneys' fees pursuant to Labor Code

           21     §226(e) and/or §226(g);
           22     As to the Fourth Cause of Action for independent Failure lb Timely Furnish Accurate Itemized

           23     Waae Statements:

           24            8.      For recovery as authorized by Labor Code §226(e);

           25            h.      For an award of costs and reasonable attorneys' fees pursuant to Labor Code

           26     §226(e) and/or §226(g);

           27     /II

           28     ///
   faseatfur
  Cruz.lr liwen
traVonsphsTrar.                                           -24 -
t.crtm.un,CA
   %UMW
nhervilaKKI)                         CAHILIG V. IKEA U.S. RETAIL, LLC COMPLAINT
P.wileormnn
           Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 26 of 28 Page ID #:42




                    1    As to the Fifth Cause of Action for Penalties Pursuant to Labor Code 62699:

                    2           i.      For civil penalties pursuant to Labor Code §2699(t), in addition to and entirely
                    3    independent and apart from other penalties in the Labor Code and for Labor Code violations
                    4    without a specific civil penalty, in the amount of $100 for each aggrieved employee per pay
                    5   period for each violation, and $200 for each aggrieved employee per pay period for each
                    6   subsequent violation;

                    7          j.      For civil penalties pursuant to Labor Code §558, in addition to and entirely

                    8   independent and apart from other penalties in the Labor Code as follows:

                    9                  i   For any initial violation, fifty dollars ($50) for each aggrieved underpaid
                10                         employee for each pay period for which the employee was underpaid in
                11                         addition to an amount which is sufficient to recover unpaid wages;
                12                     ii. For each subsequent violation, one hundred dollars ($100) for each aggrieved
                13                         underpaid employee for each pay period for which the employee was
                14                         underpaid in addition to an amount which is sufficient to recover unpaid
                15                         wages; and
                16                     iii. For all unpaid wages, to be paid to the aggrieved employees;
                17             k.      For civil penalties under Labor Code §1197.1 (in addition to and entirely

                18      independent and apart from any other penalty provided in the Labor Code), for each violation of
                19      Labor Codo *1197, in the amount of $100 for each aggrieved employee per pay period for each

              20        violation and $250 for each aggrieved employee per pay period for each subsequent violation;
              21               1.      For civil penalties under Labor Code §210, in addition to and entirely independent
              22        and apart from other penalties in the Labor Code, in the amount of $100 for each aggrieved
              23        employee per pay period for each violation, and $200 for each aggrieved employee per pay
              24        period for each subsequent violation;
              25               m.      For civil penalties per Labor Code §226.3, in addition to and entirely independent
              26        and apart from other penalties in the Labor Code, in the amount of $250 for each aggrieved
              27        employee per pay period for each violation, and $1,000 for each aggrieved employee per pay
              28        period for each subsequent violation;
  SAT! name
  ava,11•10
   ransual..•                                                   -25 -
    .11t1JVA.
  IIL 11.19alatim
      110.411101,31
                                           CABILIG V. IKEA U.S. RETAIL, LLC COMPLAINT
lignsaammords.ni
           Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 27 of 28 Page ID #:43




                    1           n.     For civil penalties per Labor Code §§203 and/or 256, in addition to and entirely
                    2    independent and apart from other penalties in the Labor Code, in the amount of one day of pay,
                    3   at the same rate, for each day that an aggrieved employee was paid late, at the time of
                    4   termination, until payment was/is made, up to a maximum of thirty (30) days;
                    5          o.      For pre-judgment interest on all amounts recovered herein pursuant to Labor

                    6   Code §218.6, Labor Code §1194(a) and/or CC §3287;

                    7          p.      For reasonable attorneys' fees and costs incurred pursuant to Labor Code
                    8   §§2699(g)(1) and any other applicable statute; and
                    9          q.      For such relief as this Court may deem just and proper, including reasonable
               10       attorneys' fees and costs incurred;
               11       As to the Sixth Cause of Action for Unfair Business Practices:
               12              r.      For an accounting, under administration of Plaintiffs and/or the receiver and
               13       subject to Court review, to determine the amount to be returned by Defendants, and the amounts
              14        to be refunded to members of the Classes who are owed monies by Defendants;
               15              s.      For an Order requiring Defendants to identify each of the members of the Classes
              16        by name, home address, home telephone number and, if available, email address;
              17               t.      For an Order requiring Defendants to make full restitution and payment pursuant
              18        to California law;
              19               u.      For an Order for a preliminary and/or permanent injunction prohibiting
              20        Defendants from engaging in the acts complained of herein;
              21               v.      For the creation of an administrative process wherein each injured member of the
             22         Classes may submit a claim in order to receive his/her money;
             23                w.      For all other appropriate injunctive, declaratory and equitable relief;
             24                x.      For interest to the extent permitted by law;
             25                y.      For an award of attorneys' fees and costs incurred in the investigation, filing and
             26         prosecution of this action pursuant to CCP §1021.5, B&PC *17200, et seq., Labor Code §1194
             27         and/or any other applicable provision of law;
             28
    Claims*
  lima Mom
PannitftAtim 1.
   macearst.....                                                  -26 -
 lamfeammailli
                                             CAHILIG V. IKEA V.S. RETAIL, LLC - COMPLAINT
11.304ra1nt1llaal
         Case 2:19-cv-01182-CJC-AS Document 1-1 Filed 02/15/19 Page 28 of 28 Page ID #:44




                  1   As to All Causes of Action:
                  2          z.      For such rdief as this Court may deem just and proper, including reasonable
                  3   attorneys' fees and costs incurred.
                  4                                                  vu
                  5                                    DEMAND FOR JURY TRIAL
                  6         Plaintiffs hereby demand trial of their claims by jury to the extent authorized by law.
                  7   Dated: January 7, 2019                       LAW OFFICES OF KEVIN T. BARNES
                  8
                                                                   By:
                  9                                                       Kevin T. Barnes, Esq.
             10                                                           Gregg Lander, Esq.
                                                                          Attorneys for Plaintiffs
             11
             12
            13
            14
            15
            16
            17
            18
            19
            20
           21
           22
           23
           24
           25
           26
           27

           28
       Ti
  Ula11.110411
tUMICIIM611211.
  11141friihr                                               -27 -
                                       CAHILIG V. IKEA U.S. RETAIL, LLC - COMPLAINT
Cris•VsSIM144
